DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: although the references of record show some features similar to those of Applicant’s device, the prior art fails to make obvious the invention of claims 1-19 and 21. 
In particular, Oxley et al. (US Pub. 2018/0179788) fails to teach movement of the nut on the integrated wormscrew causes the nut to be coupled and decoupled to the extendable extension bar. The examiner can find no motivation to modify the nut disclosed by Oxley that movement of the nut on the wormscrew causes the nut to be decoupled from the extendable extension bar without destroying the structure disclosed by Oxley and/or without use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holloway et al., US 6318771, related to a fuel door actuator that controls a striker that engages with a catch on the fuel door.
Ueda et al., US 10570651, related to a mechanism for opening or closing a door with a catch that engages with a locking bolt.
Dora, US 10494851, related to a motorized hinge for opening or closing a door that has an integrated worm screw with a nut operated by a motor to drive motion of the door.
Nam, US 10006230, related to a fuel door actuator with a catch and stopper to limit rotation of the catch, the catch engages with a hole in the striker mounted in the housing and the striker extends to open the fuel door.
Bertrand, FR 8214771 A1, related to an actuator for opening a door with a catch mounted on a rod that engages a striker on the door and a nut, moved by a worm screw, that acts as a stopper to limit the extension of the rod.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675